     Case 1:17-cv-09922-CM-SDA Document 700 Filed 07/16/20 Page 1 of 1




                           UNITED STA TES DISTRICT COURT ·- · --- -- -- -- - -- - .
                          SOUTHERN DISTRICT OF NEW YORK ~ suc ~..J! 'Y --·- ----- --- :.

FERRING B.V., FERRING                                     x             .i •.,n CUMENT     .       ,.
INTERNATIONAL CENTER S.A., and                                              ELECTRONICALLY FILED
FERRING PHARMACEUTICALS INC.,                                               noc #: ------.1---.---
                                                                            DATE FILED:
                       Plaintiffs and
                       Counter-Defendants,

       -against-                                                    No. 17 Civ. 9922 (CM)(SA)


SERENITY PHARMACEUTICALS , LLC,
REPRISE BIOPHARMACEUTICS , LLC,

                       Defendants and
                       Counterclaimants.
- - -- - - - - - - - - - - - - - - - -X
                                    NOTICE TO COUNSEL

McMahon, C.J.:

Please upload unredacted versions - in both Word and PDF format - of your respective Findings
of Fact and Conclusions of Law to a folder on the trial's Box.

I also need a translation table that gives me OUR trial exhibit number for the various exhibits
that were also cited in Judge Castel ' s Findings of Fact and Conclusions of Law. I recognize that
not all of the exhibits before Judge Castel were part of our case . The sooner you can get me a
translation table, the better.

At oral argument, you should be prepared to discuss the significance of various specific findings
made by Judge Castel, including whether the key differences between the Fein patents (which do
not claim a specific do se, but rather claim any dose that would lead to a specific result) and the
Ferring patents (which do claim specific dosages) are relevant to inventorship issues, and
whether the shift in the burden of proof makes any difference .


Dated: July 16, 2020

                                                t~)k, );L_
                                                              Chief Judge

BY ECF TO ALL COUNSEL
